Citation Nr: 0202952	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  98-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
service-connected residuals of a fracture of the left fibula.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served in the Army National Guard, including a 
period of active service from September 7 to 8, 1985 
(inactive duty training during which he incurred service-
connected residuals of a left fibula (ankle) fracture). 

This case came to the Board of Veterans' Appeals (Board) from 
an April 1998 RO decision which denied an increase in a 10 
percent rating for service-connected residuals of a fracture 
of the left fibula.  An RO hearing was held in December 1999.  
In September 2000, the Board remanded the increased rating 
claim to the RO for further development of the evidence.  [In 
September 2000, the Board also denied and application to open 
a claim for service connection for a back disability; that 
issue is no longer on appeal.]


FINDING OF FACT

The veteran's service-connected left ankle disorder 
(residuals of a fracture of the left fibula) is productive of 
no more than moderate limitation of motion of the ankle. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left fibula are not met.  
38 U.S.C.A. § 1155 (West 1991& Supp. 2001); 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in the Army National Guard from August 30, 
1985 to August 29, 1991.  This included periods of active 
duty for training and inactive duty training.  One period of 
inactive duty training was from September 7 to 8, 1985 (a 
weekend drill), and such period is considered active service 
since during such period the veteran incurred his service-
connected residuals of a left distal fibula (ankle) fracture.  
Service personnel records show he later had a period of 
initial active duty training (basic training)from February 5, 
1986 to May 20, 1986. 

Service records reflect that on September 8, 1985, during 
inactive duty training (weekend drill), the veteran was 
working with an Army National Guard construction crew and 
assisting with the placement of a shovel front on blocking.  
He was holding a corner of the shovel front when the dipper 
stick moved forward and struck him on the left ankle, causing 
a left distal fibula fracture (i.e., at the ankle).  Medical 
records show the left ankle fracture was treated with 
casting.  Outpatient records from October and November 1985 
show routine follow-up visits for the left ankle fracture 
(described as a non-displaced fracture of the lateral 
malleolus of the distal fibula).  When last seen, X-rays 
showed the left ankle fracture had healed, the ankle had full 
range of motion, and no further treatment was deemed 
necessary.

At a September 1992 VA examination, the left ankle was noted 
to be normal with full range of motion.  X-rays of the left 
ankle were normal.  The diagnoses included history of 
fractured fibula.

In a March 1993 decision, the RO granted service connection 
and a 10 percent rating for residuals of a fracture of the 
left fibula (distal fibula/ankle).  

In April 1997, the veteran filed a claim for an increased 
rating for service-connected left fibula fracture residuals.

At an October 1997 VA examination, findings mostly pertained 
to a back disorder. With regard to the left lower extremity, 
it was noted that there was no bony or joint swelling or 
tenderness.  The diagnoses included status post fracture of 
the left distal fibula with no significant residual, and 
lumbosacral strain with radiculopathy.

In October 1998, the Social Security Administration (SSA) 
submitted the veteran's SSA records to the RO.  These 
indicate the veteran was awarded SSA disability benefits in 
1994 based on a personality disorder/substance abuse 
disorder.  SSA records also describe various physical 
ailments not involving the left ankle.

At a December 1999 RO hearing, the veteran generally claimed 
an increased rating for his left ankle condition; most of the 
testimony involved other matters.

VA and private treatment records from 1997 to 2001 concern 
medical conditions not involving the left ankle.  At times 
the veteran complained of symptoms throughout the left lower 
extremity from a back condition.

At VA examination in February 2001, the veteran claimed pain 
and weakness in all of the left leg and left ankle.  He also 
claimed occasional swelling in the left ankle and limitation 
of motion which he described as stiffness.  The veteran 
acknowledged having been evaluated in the past for complaints 
involving the left hip, left knee, and low back, and that no 
significant abnormalities had been demonstrated.  On physical 
examination, it was noted the veteran demonstrated 
generalized weakness in all of the left leg on motor testing 
but such was not in keeping with known distribution of 
nerves.  The ankles revealed plantar flexion bilaterally to 
45 degrees with a claim of pain on the left.  Dorsal 
extension on the right was 20 degrees without pain, and on 
the left 15 degrees with onset of pain.  The pedal pulses 
bilaterally were normal.  Both ankles had a normal contour 
without any external indication of deformity.  There was no 
swelling in the left ankle.  The medial and lateral support 
of the ankle was normal without instability.  X-rays of the 
left ankle were within normal limits.  The diagnosis was 
status post fracture left lateral malleolus with complete 
healing. 

In an August 2001 addendum, the VA examiner indicated that 
pain in the left ankle was claimed by the veteran at the end 
stage of plantar flexion and dorsal extension.  Objectively, 
however, there was no sign of deformity, swelling, atrophy, 
weakened movement, or excess fatigability.

Analysis

The veteran claims an increase in a 10 percent rating for 
residuals of a fracture of the left fibula (i.e., the left 
ankle, as the fracture was at the lateral malleolus of the 
distal fibula).

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained, and the veteran has been afforded VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In evaluating the severity of a disability, the history of 
the condition is to be considered.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for an increased 
rating, the more recent evidence may be the most relevant, as 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Malunion of the tibia and fibula of a leg warrants a 10 
percent evaluation when it results in slight knee or ankle 
disability.  A 20 percent evaluation requires that the 
malunion produce moderate knee or ankle disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  The evidence indicates 
that the veteran fractured his distal left fibula at the 
ankle in service, but medical records since then show no 
malunion of the fibula as would warrant rating the disability 
under this code.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II. 

The evidence of record indicates that the veteran has no more 
than moderate (10 percent) limitation of motion of the left 
ankle from the old fibula fracture.  The most recent 2001 VA 
examination shows left ankle range of motion was plantar 
flexion of 45 degrees and dorsiflexion of 15.  The examiner 
noted pain in the left ankle was claimed by the veteran at 
the end stage of plantar flexion and dorsal extension.  
Objectively, however, there was no sign of deformity, 
swelling, atrophy, weakened movement or excess fatigability.  
Even when the effects of pain on use or during flare-ups is 
considered, no more than moderate (10 percent) limitation of 
right ankle motion is shown.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v Brown, 8 Vet. App. 202 (1995).  The historical medical 
records and the latest VA examination suggest that the left 
fibula fracture is fully healed and possibly is not 
responsible for any impairment, even the small amount of 
limitation of motion noted on the last examination.  In any 
event, the left ankle fracture residuals are no more than 10 
percent disabling under the cited rating criteria.

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for residuals of a left 
fibula fracture.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).





ORDER

An increased rating for residuals of a fracture of the left 
fibula is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

